Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 06/10/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the patent number US 297598 does not match with the issue date and the name of the inventor cited. Examiner believes there’s a typo in the patent number. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (U.S. 2019/0336987).
Regarding claim 1, Wang teaches a shower head system (seen in Figs 1-6) for dispensing a therapeutic substance (Par 0002), the shower head system comprising: 
a shower head (1) with proximal and distal ends (proximal end defined by the lower end of 1 and distal end defined by upper end of 1, i.e. proximal end is defined at the outlet of the showerhead and the distal end is defined by the inlet of the showerhead) and a primary fluid passageway extending between the proximal and distal ends for conducting a flow of water from the distal end and outward from the proximal end (primary fluid passageway shown in arrows in Fig 2, goes from proximal end to distal end, i.e. from inlet to outlet of the showerhead); 
a cartridge socket (chamber 13), the cartridge socket having a socket opening (mounting opening 132) through the proximal end (as seen in Fig 4), a socket end wall (shown below) spaced from the socket opening in a direction toward the distal end (as seen below, the end wall is spaced from the opening 132 towards the distal end), and a socket sidewall (shown below) extending between the socket opening and the socket end wall (as shown below, the sidewall extends from opening 132 to the end wall); 
a cartridge (defined by inner core casing 301) removably inserted into the cartridge socket and releasably retained therein (as seen in Figs 5 and 6), the cartridge having a dispensing end (end defined by upper area of the cartridge around outlet 32) that is spaced from the socket end wall when fully inserted into the cartridge socket (as seen in the annotated figure below, the outlet 32 is spaced apart from the end wall) thereby providing a diffusion gap (shown below) between the dispensing end and the socket end wall, the cartridge having a substance containing space (space defined by the entire inner volume of 34 of the cartridge 301, configured to contain a substance, as disclosed in Par 0028); 
a pin (22, seen in Fig 4) extending into the cartridge socket from the socket end wall (as seen in Fig 5, the pin 22 extends into socket 13 from the end wall), the pin extending through the cartridge dispensing end when the cartridge is fully inserted into the cartridge socket (as seen in Fig 5, the pin 22 extends into the cartridge 301 at the dispensing end, as claimed), thereby opening the substance containing space to the diffusion gap (as seen by the flow arrows in Fig 5, the insertion of the pin 22 allows for the contents in the cartridge to open a flow passage from the substance containing space 34 towards the diffusion gap); and a diffusion passageway extending through the socket sidewall and fluidically connecting the diffusion gap and the primary fluid passageway (as shown below, the diffusion passageway extends through the sidewall, as interpreted in the annotated figure, wherein from there the flow connects to the primary fluid passage; Alternatively, the embodiment of Fig 2 shows a diffusion passageway clearly defined on the sidewall, and Wang discloses in Par 0043 that various modifications and enhancements may be made without departing from the spirit and scope of the present invention; therefore, Wang that teaches the embodiment of Fig 5 can have a diffusion passageway as shown in Fig 2, thus further reading on claim language).  
Regarding claim 2, Wang teaches the shower head of claim 1, wherein the socket sidewall is rotatable about a rotation axis ending between the proximal and distal ends (the socket side wall can be rotated about the swivel inlet 11), and wherein rotating the sidewall in a first direction selectively closes the diffusion passageway and rotating the sidewall in a second direction selectively opens the diffusion passageway (when the cartridge 301 is engaged with the socket 13, the cartridge 301 needs to be rotated so that buckle block 33 engages the engaging block 133 of the socket 13; therefore when the cartridge is rotated in a first direction, direction which disengages the socket, this direction effectively closes the diffusion passageway, as seen by flow arrows in Fig 6; when the cartridge is rotated in a second direction, direction in which buckle block engages the engaging block 133, this direction effectively opens the diffusion passageway, as seen by flow arrows in Fig 5).  
Regarding claim 3, Wang teaches the shower head of claim 2, wherein the cartridge releasably engages with the socket sidewall when fully inserted into the cartridge socket (as seen in Fig 5) for conjoined rotation with the socket sidewall (at this point the cartridge and the socket are engaged together, if one was to try to rotate the cartridge in a direction opposite to the disengaging direction, both the socket and the cartridge would rotate conjoined about the swivel inlet 11), and wherein the cartridge can be turned about the rotation axis in the first or second directions thereby rotating the sidewall in the same direction (once the cartridge and the socket are engaged, they can be rotated together about the swivel inlet 11).  
Regarding claim 4, Wang teaches the shower head of claim 3, wherein the cartridge includes one or more tabs (buckle blocks 33), and the socket sidewall includes one or more notches (notches defined by the indentations of blocks 133) around its periphery (133 is defined around the periphery of the socket sidewall (as seen in Fig 4), and wherein the cartridge is releasably engaged with the socket sidewall by at least one of the one or more tabs received by a corresponding notch (as disclosed in Par 0027).  
Regarding claim 5, Wang teaches the shower head of claim 1, wherein the cartridge has one or more clips (defined by buckle blocks 33) that releasably engage a groove that encircles the socket opening (groove shown below), thereby releasably retaining the cartridge in the cartridge socket (as disclosed in Par 0027).  
Regarding claim 6, Wang teaches the shower head of claim 1, wherein the cartridge further comprises: a dispensing opening (opening 32) through the dispensing end (as seen in Figs 4-6); a closure (defined by inlet 31) mounted to the cartridge (as seen in Fig 4) for reciprocation relative to the dispensing opening (see Fig 5 and 6) between a closed position where the closure seals the dispensing opening (seen in Fig 6, when the cartridge is not engaged in the socket, the cartridge is closed to flow coming in and thus the opening 32 is closed off from any flow), and an open position wherein the closure does not seal the dispensing opening (open position seen in Fig 5, when the pin 22 is inserted into the closure and opens flow from within the cartridge to leave at opening 32, i.e. opens flow to opening 32); and wherein the closure is biased into the closed position (the closure is biased in a closed position, see in Fig 6; it is not until the pin is inserted into the closure element 31, that the closure is opened, as seen in Fig 5).  
Regarding claim 7, Wang teaches the shower head of claim 6, wherein the cartridge further comprises: a spring (spring located inside inlet 31 of the cartridge, seen in Figs 4-6) disposed in the substance containing space and acting to bias the closure into the closed position (the substance containing space is considered as the entire inner volume of the cartridge 301, as seen in Figs 4-6 the spring of the inlet 31 is disposed inside said space; when the cartridge is disengaged, no flow is allowed into the cartridge, thus is considered closed).  

    PNG
    media_image1.png
    633
    850
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (U.S. 2019/0336987) in view of Leifheit et al (U.S. 2004/0206772). 
Regarding claim 8, Wang teaches the shower head of claim 1, wherein the cartridge further comprises: a dispensing opening (opening 32) through the dispensing end (as seen in Figs 4-6). However, Wang does not teach the shower head wherein the cartridge comprises a frangible or pierceable seal attached to the dispensing end and sealing the dispensing opening until broken or pierced by the pin extending through the dispensing end.
Leifheit teaches a cartridge adaptor for dispensing a substance (seen in Fig 1) comprising a cartridge (bottle 22) that is filled with a substance wherein a frangible or pierceable seal (area 132) attached to a dispensing end (as seen in Fig 8) and sealing a dispensing opening (130) until broken or pierced by the pin extending through the dispensing end (the bottle 22 is sealed by area 132 until it is pierced by pin 98 when the bottle is placed in its operating position, as seen in Fig 4 and disclosed in Par 0061).
Wang and Leifheit are reasonably pertinent to each other, since they both teach liquid dispensing devices. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Leifheit to provide the cartridge with a frangible or pierceable seal in order to maintain the substance in the container sealed until placement of the cartridge into the showerhead; as this would provide automatic opening means for the cartridge when it’s first used, and would assure the substance is sealed and protected from outside influence until the moment it’s used. In combination, the pin 22 of Wang would pierce the seal when the cartridge is introduced into the showerhead towards its operating position. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752